Citation Nr: 1721585	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  07-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a compensable evaluation for pseudofolliculitis barbae.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran had active duty service from September 1988 to October 1993.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from decisions of the VA Regional Office (RO).

The Veteran originally appealed the April 2006 rating decision of the 
Lincoln, Nebraska RO denying increase for pseudofolliculitis barbae.  
The Board remanded the case several times for development, last having occurred March 2016.  Subsequently, the Veteran appealed from an April 2016 RO decision (unspecified location, presumably St. Louis, Missouri RO) denying service connection for tinnitus.  The following month, he appointed the Disabled American Veterans (DAV) as his representative.  The Veteran further provided new evidence consisting of several photograph records, with waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.800 (2016).  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his February 2017 VA Form 9 (Substantive Appeal to the Board) and in connection with appeal of entitlement to service connection for tinnitus, the Veteran elected a videoconference hearing.  It is the province of the RO to schedule hearings at VA field facilities, and this must be completed prior to any further consideration of the appeal.  See 38 C.F.R. § 20.704 (2016).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Videoconference hearing before a Veterans Law Judge at the RO at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, 
the Veteran changes his mind and withdraws his request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

